Case 5:21-cv-03996-JLS Document 1-1 Filed 09/07/21 Page 1 of 17

LAW OFFICES OF JEFFREY R. LESSIN & ASSOCIATES, P.C,

By: Jeffrey R. Lessin, Esquire
Identification No.: 027261985
Frank Pollock, Esquire
Identification No.: 040981997
1515 Market Street-Suite 1650
Philadelphia, PA 19102

|. lessin(@lessiniaw.com
f.pollock@Jessinlaw.com

 

 

SETH FELKER
361 Bates Street
Phillipsburg, NJ 08865

Vi

NATIONAL CART CO.
3125 Boschertown Road
St. Charles, MO 63301

and
NATIONAL CART, LLC
3125 Boschertown Road
St. Charles, MO 63301

and
NATIONAL CART CO. EAST, LLC
32 Earth Conservancy Drive
Wilkes-Barre, PA 18706

and
WINHOLT EQUIPMENT GROUP
20 Crossways Park North-Suite 205
Woodbury, NY 11797

and
WIN-HOLT EQUIPMENT CORP.
7028 Snowdrift Road
Allentown, PA 18106

id i

IN THE COURT OF COMMON PLEAS

PHILADELPHIA COUNTY

COMPLAINT IN CIVIL ACTION

l, Plaintiff, Seth Felker [hereinafter Plaintiff] is an adult individual residing at the

address set forth above.

a, Defendant, National Cart Co. [hereinafter NCC] is, upon information and belief, a

_|-

Case ID: 210800116

 
Case 5:21-cv-03996-JLS Document 1-1 Filed 09/07/21 Page 2 of 17

NOTICE

You have been sued in court.
If you wish to defend against the
claims set forth in the following
pages, you must take action within
twanty (20) days after this complaint
and notice are served, by entering a
written appearance personally or by
attorney and filing in writing with
the court your defenses or objections
to the claims set forth against you.
You are warned that if you fail te do
so the case may proceed without you
and a judgment may be entered against
you by the court without further
notice for any money claimed in the
complaint or for any other claim or
relief requested by the plaintiff.
You may lose money or property or
other rights important to you.

YOU SHOULD TAKE THIS PAPER TO
YOUR LAWYER AT ONCE. IF YOU DO NOT
HAVE A LAWYER, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW. THIS OFFICE
CAN PROVIDE YOU WITH INFORMATION
ABOUT HIRING A LAWYER.

PHILADELPHIA BAR ASSOCTATION
LAWYER REFERRAL and INFORMATION
SERVICE
1101 MARKET STREET, 11° FLOOR
PHILADELPHIA, PA 19107-2911
(215) 238-6333

AVISO

Le han demandado a usted en la
corte. Si usted quiere defenderse de
estas demandas expuestas en las
paginas siguentes, usted tiene veinte
(20) dias de plazo a partir de la
fecha da la demanda ¥ la
notificacion. Hace falta assentar
una comparencia éescrita a en persona
e con un abogado y entregar a la
corte en forma escrita sus defensas o
sus objeciones a las demandas an
contra de su persona. Sea avisado
que si usted no se defiende, la corte
tomara medidas y puede continuar la
demanda en contra svyaA sin previo
aviso o notificacion., Ademas la
corte puede decidir a favor del
demandate y requiere que usted cumpia
con todas las provisiones de esta
demanda. Usted puede perder dinero o
sus propiedades u otros derechos
importantes para usted.

LLEVE ESTA DEMANDA A UN ABOGADO
IMMEDIATAMENTE. 81 NO TIENE ABOGADO
© SI NOTIENE EL DINERO SUFICIENTE DE
PAGAR TAL SERVICO. VAYA EN PERSONA O
LLAME POR TELEFONO A LA OFICINA CUYA
DIRECCION SE ENCUENTRA ESCRITA ABAJO
PARA A VERIGUAR DONDE SE PUEDE
CONSEGUIR ASISTENCIA LEGAL.

ASSOCIACION DE LICENCTIADOS DE
FILADELFIA
Servicio De Referenocia E Informacion
Legal
1101 Market Street, 11” Floor
Filadelfia, PA 19107-2911
(215) 238-6333

Case ID: 210800116
Case 5:21-cv-03996-JLS Document 1-1 Filed 09/07/21 Page 3 of 17

LAW OFFICES OF JEFFREY R. LESSIN & ASSOCIATES, P.C.

By: Jeffrey R. Lessin, Esquire
Identification No.: 027261985
Frank Pollock, Esquire
Identification No.: 040981997
1515 Market Street-Suite 1650
Philadelphia, PA 19102
jtessin@lessinlaw.com

f.pollock@lessinlaw.com

gabe Ss5 Mea

ou lay, *,
Piled, ana Abstae bad iby the

 

 

SETH FELKER
361 Bates Street
Phillipsburg, NJ 08865

Vs

NATIONAL CART CO.
3125 Boschertown Road
St. Charles, MO 63301

and
NATIONAL CART, LLC
3125 Boschertown Road
St. Charles, MO 63301

and
NATIONAL CART CO. EAST, LLC
32 Earth Conservancy Drive
Wilkes-Barre, PA 18706

and
WINHOLT EQUIPMENT GROUP
20 Crossways Park North-Suite 205
Woodbury, NY¥ 11797

and
WIN-HOLT EQUIPMENT CORP.
7028 Snowdrift Road
Allentown, PA 18106

NOTICE TO

== #k& 2 an

IN THE COURT OF COMMON PLEAS
PHILADELPHIA COUNTY

 

Case [D: 210800116

 

 
Case 5:21-cv-03996-JLS Document 1-1 Filed 09/07/21 Page 4 of 17

Corporation licensed to do business in the Commonwealth of Pennsylvania and which regularly
conducts business within Philadelphia County and maintains an address for service as set forth
above.

3. Defendant, National Cart, LLC [hereinafter NCLLC] is, upon information and belief,
a Limited Liability Company licensed to do business in the Commonwealth of Pennsylvania and
which regularly conducts business within Philadelphia County and maintains an address for service
as set forth above.

4. Defendant, National Cart Co. East, LLC [hereinafter NCCE] is, upon information and
belief, a Limited Liability Company licensed to do business in the Commonwealth of Pennsylvania
and which regularly conducts business within Philadelphia County and maintains an address for
service as set forth above.

3 Defendant, Winholt Equipment Group [hereinafter WEG] is, upon information and
belief, a Corporation licensed to do business in the Commonwealth of Pennsylvania and which
regularly conducts business within Philadelphia County and maintains an address for service as set
forth above,

6, Defendant, Win-Holt Equipment Corp. [hereinafter WHEC] is, upon information and
belief, a Corporation licensed to do business in the Commonwealth of Pennsylvania and which
regularly conducts business within Philadelphia County and maintains an address for service as set
forth above.

Ti Defendants NCC, NCLLC, NCCE, WEG and WHEC are hereinafter collectively

referred to as Defendants.

8. At all times material hereto, the actions and/or inactions of all named Defendants

ry

Case ID: 210800116

 
Case 5:21-cv-03996-JLS Document 1-1 Filed 09/07/21 Page 5 of 17

were performed or not performed by and through their duly authorized agents, servants, workmen
or employees who were then and there acting within the course and scope of their authority and
employment.

9. Atall times materia! hereto, Defendants did manufacture, formulate, design, produce,
package, process, market, sell and/or otherwise distribute a merchandise cart hereinafter referred
to a the Rocket Cart,

10. The Rocket Cart was intended for the exclusive use of Wal-Mart Stores and its
employees for the purpose of moving merchandise throughout individual Wal-Mart Stores to assist
in stocking shelves.

1].  TheRockct Cart is defective in that the upper shelf will falsely seem to latch securely
in place when it is not actually secure and, as aresult, the shelf may unexpectedly fall and strike the
user of the cart on the head.

12. The defect in the Rocket Carts is that the user may hear a “clicking” sound which
indicates to the user that the shelf is securely locked, when, in fact, it is not latched securely.

13. Users of the Rocket Cart are struck and injured because they are unaware that the
upper shelf is not securely latched despite the fact that they have taken the appropriate steps to

properly latch the shelf.

14. Head injuries are the most prevalent injuries associated with use of the defective
Rocket Cart because its users are often bent over in front of the Rocket Cart retrieving merchandise

to put onto store shelves.

15. Atall times material hereto, Plaintiff was employed, as an associate, at the Wal-Mart

Store located at 1300 US-22, Phillipsburg, NJ 08865.

he

Case LD: 210800116

 

 

 
Case 5:21-cv-03996-JLS Document 1-1 Filed 09/07/21 Page 6 of 17

16. On April 11, 2020, Plaintiff was struck on the head by the shelf of the Rocket Cart
he was using while in the course and scope of his employment with Wal-Mart.

17. Asaresult ofthe incident described above, Plaintiff was caused to sustain serious and
permanent personal injuries.

18, At all times material hereto, Defendants controlled all aspects of the manufacture,
formulation, design, production, packaging, processing, marketing, sale and/or distribution of the
Rocket Cart.

19. The incident described herein and the injuries sustained by the Plaintiff as a result of
same, were caused solely, entirely and exclusively by virtue of actions and/or inactions of the
Defendants as morc particularly described herein, and were due in no manner whatsoever to any act

or failure to act on the part of the Plaimtrff.

COUNT ESTRICT PRODUCTS LIABILITY
PLAINTIFF, SETH FELKER
¥.

DEFENDANT, NATIONAL CART CO.
DEFENDANT, NATIONAL CART, LLC
DEFENDANT, NATIONAL CART CO, EAST, LLC
DEFENDANT, WINHOLT EQUIPMENT GROUP
DEFENDANT, WIN:HOLT EQUIPMENT CORP.

20. Theaverments of Paragraphs 1-19 aboveare hereby incorporated by reference as fully

as though they were set forth here at length.

321. At all times material hereto, the Rocket Cart was manufactured, formulated,
designed, processed, produced, packaged, marketed, transported, sold and/or distributed by
Defendants with the expectation that it would reach consumers in Philadelphia County, Pennsylvania

and did in fact reach such consumers, including Plaintiff, without substantial change in the condition

Case ID: 210800116

 

 
Case 5:21-cv-03996-JLS Document 1-1 Filed 09/07/21 Page 7 of 17

in which it was sold.

22.  Atall times material hereto, the Rocket Cart used by Plaintiff was manufactured,
formulated, designed, processed, produced, packaged, marketed, transported, sold and distributed
by Defendants in a defective and unreasonably dangerous condition, which condition existed at the
time that it was placed tn the stream of commerce.

23.  Atall times material hereto, the Rocket Cart was defective.

24.  Atall times material hereto, the Rocket Cart had a manufacturing defect in that it
failed to comport with its intended design and was unsafe for its intended use.

25. Atall times material hereto, the Rocket Cart had a design defect in that it did not have
a necessary element or elements which would have made it safe for its intended usc, or that 1t had
an element or elements which made it unsafe for its intended use.

26.  Atall times material hereto, the Rocket Cart had inadequate or insufficient warnings
in that it was distributed without sufficient warnings to advise the ultimate user of the risks or
dangers inherent in the use of the Rocket Cart and the ultimate user would have avoided the risk of
using the Rocket Cart if warned of those risks or dangers.

27.  Atall times material hereto, the Rocket Cart was defective when it left the possession
of Defendants and was not substantially changed or altered prior to the time of the subject incident.

28.  Atthetime the Rocket Cart was placed into the stream of commerce, it was defective
by reasons of its design, manufacturing, and absence of proper and adequate warnings so as to put
it into commerce in a defectively designed and/or inherently hazardous, dangerous and defective

condition.

29. The aforementioned defects were the factual and proximate causes of the injuries

-5-

Case [D: 210800116

 
Case 5:21-cv-03996-JLS Document 1-1 Filed 09/07/21 Page 8 of 17

sustained by Plaintiff.

30. Defendants are strictly liable to Plaintiff pursuant to Restatement (Second) of Torts
§ 402A.

3]. As a direct result of his use of the defective Rocket Cart, Plaintiff has suffered
serious and permanent injurics including but not limited to the following:
postconcussional/neurocognitive disorder and an adjustment disorder with mixed anxiety and
depressed mood; ongoing complaints of headaches with photophobia and phonophobia;
dizziness/balance issues; speech and cognitive issues; fatigue and sleep issues; and, psychiatric
problems elating to these issues; all of which injuries have caused him, and may in the future cause
him, great pain and suffering.

32. Asa further direct result of his use of the defective Rocket Cart, Plaintiff has been
or will be required to receive and undergo medical attention and care, and to expend sums of money
and to incur expenses for the injuries he has suffered and he may be required to continue to expend
such sums or incur such expenditures for an indefinite time in the future.

33. Asa further direct result of his use of the defective Rocket Cart, Plaintiff has suffered
and in the future may suffer a severe loss of his earnings and impairment or his earning power and
earning capacity.

34, Asa further direct result of his use of the defective Rocket Cart, Plaintiff has suffered
medically determinable physical and\or mental impairments which prevent him from performing all
or substantially all of the material acts and duties which constitute his usual and customary daily
activities.

35, Asa further direct result of his use of the defective Rocket Cart, Plaintiffhas or may

she

Case ID: 210800116

 

 
Case 5:21-cv-03996-JLS Document 1-1 Filed 09/07/21 Page 9 of 17

hereafter incur other financial expenses which do or may exceed amounts which he may otherwise
be entitled to recover.

36. Asa further direct result of his use of the defective Rocket Cart, Plaintiff has suffered
severe physical pain, mental anguish and humiliation and he may continue to suffer same for an
indefinite time in the future.

WHEREFORE, Plaintiff demands judgment against all Defendants individually, jointly
and/or severally, ina sum in excess of Fifty Thousand ($50,000.00) Dollars together with costs and
such other damages as the Court may deem just and proper.

COUNT NI-NEGLIGENCE
PLAINTIFF, SETH FELKER
DEFENDANT, Er IONKE CART CO.
DEFENDANT, NATIONAL CART, LLC
DEFENDANT, NATIONAL CART CO. EAST, LLC
DEFENDANT, WINHOLT EQUIPMENT GROUP
DEFENDANT. WIN-HOLT EQUIPMENT CORP.

37. Plaintiff hereby incorporates by reference the averments of Paragraphs 1-36 above
as fully as though they were set forth here at length.

38. Defendants were careless and negligent tn the design, fabrication, inspection,
marketing, sale, manufacturing, assembly, distribution, installation, maintenance and/or servicing
of the Rocket Cart so as to place it in the stream of commerce in a defectively designed and/or
inherently hazardous, dangerous and defective condition.

39. The carclessness and negligence of Defendants acting as aforesaid, consisted of the

following:

a. failing to properly inspect the subject Rocket Cart;

Case [D: 210800116

 
=e
=

Case 5:21-cv-03996-JLS Document 1-1 Filed 09/07/21 Page 10 of 17

failing to properly manufacture the subject Rocket Cart;

failing to design, manufacture and sell the subject Rocket Cart in a manner
so as to render it safe for its intended purpose;

failing to include in the design and manufacture of the subject Rocket
appropriate and necessary safety features or systems which would have
prevented the injuries sustained by Plaintiff;

providing the subject Rocket Cart for Plaintiff s use without first determining
that it was safe for its intended use;

failing to provide notice or warning of the design and manufacturing defects
of the subject Rocket Cart;

failing to submit the subject Rocket Cart to adequate and proper testing;
failing to account for the intended use of the subject Rocket Cart in its design
and manufacturing;

providing the subject Rocket Cart for Plaintiff's use without providing
adequate and proper instructions for its safe use and maintenance,

failing to correct and remove the hazardous, dangerous and defective
condition(s) of the subject Rocket Cart, of which Defendants were aware or,
in the exercise of reasonable care, of which Defendants should have been
aware, prior to the happening of the incident described herein;

failing to warn persons such as Plaintiff of the existence and presence of the

hazardous, dangerous and defective condition of the subject Rocket Cart;

Case ID: 210800116

 

 
Case 5:21-cv-03996-JLS Document 1-1 Filed 09/07/21 Page 11 of 17

l. knowingly allowing and permitting the hazardous, dangerous and defective
condition of the subject Rocket Cat to remain so as to constitute a menace,
danger and muisance to persons such as Plaintiff,

m, disregarding the rights and safety of Plaintiff; and,

n. failing to exercise due care under the circumstances.

40.  Asadirect result of the Defendants’ negligence and his use of the defective Rocket
Cart, Plaintiff suffered serious and permanent injuries and damages set forth in paragraphs 31
through 36 above.

WHEREFORE, Plaintiff demands judgment against all Defendants individually, jointly,
and/or severally in a sum in excess of Fifty Thousand ($50,000,00) Dollars together with costs and
such other damages as the Court may deem just and proper.

COUNT ITI-BREACH OF EXPRESS WARRANTY
PLAINTIFF, SETH FELKER
DEFENDANT, weerseman. CART CO,
DEFENDANT, NATIONAL CART, LLC
DEFENDANT, NATIONAL CART CO. EAST, LLC

DEFENDANT, WINHOLT EQUIPMENT GROUP
DEFENDANT, WIN-HOLT EQUIPMENT CORP.

 

41. Plaintiff hereby incorporates by reference the averments of Paragraphs 1-40 above

as fully as though they were set forth here at length.

42. At all times material hereto, Defendants were “sellers” of the subject Rocket Cart.
43, At all times material hereto, Defendants described, leased, marketed, sold and
expressly warranted that the subject Rocket Cart:

a, was safe and properly inspected;

Case ID: 210800116

 

 

 
c.

Case 5:21-cv-03996-JLS Document 1-1 Filed 09/07/21 Page 12 of 17

was safe and properly manufactured;

was safe for its intended use and purpose;

was safely designed with all necessary safety devices, features and systems
for preventing the injuries sustained by Plaintiff;

was provided with all necessary and proper safety components;

44. —_Atall times material hereto, Plaintiff was a “consumer” and “end-user” of the subject

Rocket Cart and is, therefore, a party to and/or third-party beneficiary of the express warranties set

forth herein.

45. Defendants breached the express warranties with regard to the subject Rocket Cart

in that it was not:

free from defects in materials and workmanship;

carefully designed and manufactured in such a manner that it was safe for its
intended use;

properly tested and inspected prior to being distributed for use;

equipped with the necessary and proper safety devices, features and systems
for preventing the injuries sustained by Plaintiff;

in compliance with the applicable safety standards associated with the subject
Rocket Cart;

safe for its intended purpose.

46. _ Plaintiff's damages and injuries, as described and set forth herein, were caused by the

Defendants’ breach of the express warranties set forth herein.

-|Q)-

Case ID: 210800116

 
Case 5:21-cv-03996-JLS Document 1-1 Filed 09/07/21 Page 13 of 17

WHEREFORE, Plaintiff demands judgment against all Defendants individually, jointly,
and/or severally in a sum in excess of Fifty Thousand ($50,000.00) Dollars together with costs and

such other damages as the Court may deem just and proper.
COUNT IV—BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
PLAINTIFF, SETH FELKER
V.
DEFENDANT, NATIONAL CART CO.
DEFENDANT, NATIONAL CART, LLC
DEFENDANT, NATIONAL CART CO. EAST, LLC

DEFENDANT, WINHOLT EQUIPMENT GROUP
DEFENDANT, WIN-HOLT EQUIPMENT CORP.

47. Plaintiff hereby incorporates by reference the averments of Paragraphs 1-46 above
as fully as though they were set forth here at length.
Ag. At.all times material hereto, Defendants were “‘sellers” and “merchants” of the subject

Rocket Cart.

49, Pursuant to the terms of 13 Pa. C.S, A, § 2314, there was an implied warranty that
the subject Rocket Cart was merchantable.

50. Defendants are in breach of the implied warranty of merchantability because the
subject Rocket Cart was not fit for its intended purpose.

51. Atall times material hereto, Plaintiff was a party to and/or third-party beneficiary of
ihe implied warranty of merchantability.

52. Plaintiff's damages and injuries, as described and set forth herein, were caused by the
Defendants’ breach of the implied warranty of merchantability.

WHEREFORE, Plaintiff demands judgment against all Defendants individually, jointly

and/or severally in a sum in excess of Fifty Thousand ($50,000.00) Dollars together with costs and

ays

 

Case ID: 210800116
Case 5:21-cv-03996-JLS Document 1-1 Filed 09/07/21 Page 14 of 17

such other damages as the Court may deem just and proper,

COUNT VII
BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE
PLAINTIFF, SETH FELKER

Vv.

DEFENDANT, NATIONAL CART CO,
DEFENDANT, NATIONAL CART, LLC
DEFENDANT, NATIONAL CART CO. EAST, LLC
DEFENDANT, WINHOLT EQUIPMENT GROUP
DEFENDANT, WIN-HOLT EQUIPMENT CORP,

   

53. Plaintiff hereby incorporates by reference the averments of Paragraphs 1-52 above
as fully as though they were set forth here at length.

54. Atalltimes material hereto, Defendants were “sellers” and “merchants” of the subject
Rocket Cart,

55. At all times material hereto, Defendants had reason to know of the particular
purpose(s) for which the subject Rocket Cart was to be used.

56, Atall times material hereto, Plaintiffrelied upon the skill or judgment of Defendants
to furnish the subject Rocket Cart in a condition so that it would be fit for the particular purpose for
which it was intended to be used.

57. Pursuant to the terms of the Uniform Commercial Code, § 2-315, there was an
implied warranty that the subject Rocket Cart was fit for its intended purpose.

58. Defendants are in breach of the implied warranty of fitness for a particular purpose
because the subject Rocket Cart was not fit for its intended purpose.

59. Atall times material hereto, Plaintiff was a party to and/or third-party beneficiary of

the implied warranty of fitness for a particular purpose.

60. Plaintiffs damages and injuries, as described and set forth herein, were caused by the

S19

Case [D: 210800116

 
Case 5:21-cv-03996-JLS Document 1-1 Filed 09/07/21 Page 15 of 17

Defendants’ breach of the implied warranty of fitness for a particular purpose.
WHEREFORE, Plaintiff demands judgment against all Defendants individually, jointly,
and/or severally in a sum in excess of Fifty Thousand ($50,000.00) Dollars together with costs and

such other damages as the Court may deem Just and proper.

JEFFREY R. LESSIN & ASSOCIATES, P.C.

:
BY aa
JEFFREY R, LESSIN, ESQUIRE
Attorney for Plaintiff, Seth Felker

 

 

-|3-

Case ID: 210800116

 
 

Case 5:21-cv-03996-JLS Document 1-1 Filed 09/07/21 Page 16 of 17

VERIFICATION

Seth Felk state that | am the Plaintiff in this matter and that the
elker

statements made in the foregoing Civil Action Complaint are true and correct to the best

made subject to the

of my knowledge, information and belief; and that this statement Is

penalties of 18 Pa. C.S.A. Section 4904 relating to unsworn falsification to authorities.

 

[emma ——s _.

PM caL era Leet

SETH FELKER

 

 

 
Case 5:21-cv-03996-JLS Document 1-1 Filed 09/07/21 Page 17 of 17

VERIFICATION
I, Frank Pollock, Esquire do hereby aver that I am the attorney for Plaintiff, Seth Felker n in
the instant action. I further aver that said Plaintiff was unavailable to execute a verification at the
time of filing and that the averrnents contained in the instant Pleading are true and correct to the best
of my knowledge, information and belief based wholly upon information provided by said Plaintiff.
I further acknowledge that the statements contained herein are made subject to the penalties set forth

at 18 Pa. C.S. § 4904 relating to unsworn falsification to authorities.

   

Sao a ,

FRANK POLLOCK, ESQUIRE

DATED: O%O2-2\

Case ID: 210800116

 
